Exhibit 99.2 News Release Sunoco LP Completes Acquisition of New York-based Convenience Store Business DALLAS, June 22, 2016 - Sunoco LP (NYSE: SUN) (“Sunoco”) announced today that one of its wholly owned subsidiaries completed the acquisition of a retail convenience store business serving the Upstate New York market from Valentine Stores, Inc. This acquisition includes 18 company-operated locations which sell approximately 20 million gallons of fuel annually and one standalone Tim Hortons restaurant. As part of the transaction, Sunoco's subsidiary acquired a total of 19 fee properties, one leased property, and three raw tracts of land for future store development. This acquisition strengthens Sunoco's existing convenience store business in the Upstate New York market.
